DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 18 are objected to because of the following informalities:  the claims recite a concentration of cells in units of particles/mL (“2 x 107 particles/mL”).  It would appear that this should more properly be recited in units of “cells/mL” e.g. as employed in claims 10 and 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Russo, Jr et al (US 5,503,750).
	With respect to claim 7, Russo teaches membrane processes for fermentation and isolation of lactic acid [Abs] which include as part of its process steps including first membrane separation step using e.g. NF membranes (31) in such a manner that the retentate of such membranes may be returned in part to a fermenter (10), and where the permeate of such NF membranes may be passed to a second membrane separation step e.g. an RO membrane (40); the retentate of such RO membrane may be recycled to the RO membrane or drawn off through a conduit (41L), and the permeate of such RO membrane may be returned to the fermenter [Fig. 1, Col. 14 line 52-Col. 15 line 38].  The use of NF for the first filter would imply or require a pore size of less than 20 µm, and the ratio of expected pore sizes for NF and RO membranes (e.g. down to around 1 nm for NF and down to around 0.1 nm for RO) would satisfy the claimed ratio of B/A.  If such pore sizes are not considered inherent features of RO and NF membranes, then at minimum optimization of the pore sizes of the membranes would have been obvious to one of ordinary skill in the art to achieve the desired separations.

    PNG
    media_image1.png
    725
    515
    media_image1.png
    Greyscale

	With respect to claim 12, Russo teaches and depicts crossflow (tangential flow) membranes [Col. 19 lines 50-53].
	With respect to claim 13, Russo teaches that the process is designed to be substantially continuous [Abs].

Claims 7, 12-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Castino (US 4,420,398) with evidence from Lenntech (Molecular weight cutoff (MWCO)) or, in the alternative, under 35 U.S.C. 103 as obvious over Castino, or over Castino in view of Russo, Jr.
	With respect to claim 7, Castino teaches systems for filtration of cell produced antiviral substances (CPAS) from production broth using crossflow membrane filtration [Abs], embodiments of which are arranged substantially as claimed, i.e. with a first filtration step in which the retentate is returned to the broth, and the permeate is fed to a secondary treatment, and the secondary treatment includes a filtration step in which the retentate is held as product in a reservoir, and the permeate is returned to the broth [Fig. 2, Col. 8 lines 1-29].  Regarding the pore sizes of the filters, Castino teaches examples in which the first filter has an MWCO of around 100,000, and the second filter has an MWCO of around 10,000 or 50,000 [Col. 15 line 52-Col. 16 line 17].  See e.g. Lenntech MWCO; such values would be known or expected by one of ordinary skill in the art to generally correspond to certain pore sizes; a 100,000 MWCO would suggest a pore size of around 0.1 µm and a UF or MF membrane, and a 10,000 MWCO would suggest a pore size of around 10 nm and an NF or UF membrane.  The taught MWCO values would necessitate pore sizes of below 20 µm and would appear to inherently require a B/A value consistent with the claim e.g. a value of around 0.1.
	Alternatively, even if the claimed pore size ratio is not considered inherently satisfied by the taught membranes and ratios of e.g. MWCO, optimization of the pore sizes of the employed membranes to achieve the desired separations would have been obvious to one of ordinary skill in the art. 

    PNG
    media_image2.png
    225
    422
    media_image2.png
    Greyscale

	Regarding the claimed recovery step, Castino teaches recovering CPAS as the retentate of the second filter and collecting in the CPAS reservoir (i.e. the second filter is a sidestream loop for the CPAS collection reservoir).  If this is not considered sufficient within the claim requirements, then see the discussion of Russo, above; provision of an explicit stream for drawing off product from the second filter retentate would have been an obvious feature to include.
	With respect to claim 12, as above Castino teaches crossflow (i.e. tangential) membrane treatments.
	With respect to claim 13, Castino describes the separations e.g. the second filtration as continuous closed-loop processes, so the retentate would be continuously removed from the second filter and returned to the CPAS reservoir via the recovery flow path.  Further, as above, providing means for continuous removal from the system, if required, would have been obvious in view of Russo.
	With respect to claim 14, see the rejection of claim 7 above.  Castino teaches a process consistent with the claimed invention, and the membranes employed would inherently require pore sizes consistent with the claim requirements (less than 20 µm to achieve MWCOs on the order of 100,000, and UF membranes i.e. those with pore sizes around 10 nm or larger to achieve MWCOs of 10,000 or 50,000) or, alternatively, such pore sizes would have been obvious for one of ordinary skill in the art to optimize based on the guidance provided by Castino, to ensure that each is capable of performing the desired separations.
With respect to claim 19, as above Castino teaches crossflow (i.e. tangential) membrane treatments.
	With respect to claim 20, Castino describes the separations e.g. the second filtration as continuous closed-loop processes, so the retentate would be continuously removed from the second filter and returned to the CPAS reservoir via the recovery flow path.  Further, as above, providing means for continuous removal from the system, if required, would have been obvious in view of Russo.

Claims 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castino (or Castino in view of Russo, Jr).
	With respect to claims 8 and 15, as discussed above, the selection of an appropriate pore size for the first and second filters are at minimum obvious over Castino, to ensure the desired separations take place.  As such, the amount of components recovered in the recovery step (i.e. the second filter retentate) and the amount of components permeated through the first filter would also necessarily be optimized in such a case, i.e. as optimization of the second filter to retain the target substances and return the rest of the broth back to the fermenter.  The claimed ratio may be reduced down to, essentially, the rejection or capture rate of the second filter (or rather an inverse of the capture rate), which as discussed above would have been an obvious feature to optimize to attain the desired product separations.
	With respect to claims 9 and 16, Castino is silent specifically to a perfusion ratio (i.e. amount of recovered product relative to amount of cells suspension in the fermenter).  However, Castino does teach that the system is designed in various ways to reduce or eliminate damage to the cells e.g. shear [Col. 5 lines 40-50], and teaches that limitations on shear rate and the like do effect the filtration available to the system [Col. 11 lines 41-53].  As such, optimization of the perfusion ratio (ultimately, optimization of the filtration rate) would have been obvious to one of ordinary skill in the art, to ensure that a useful product recovery rate may be employed but that the filtration rate is low enough to avoid damaging the cells via shear.
Claims 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Castino (or Castino in view of Russo, Jr) in view of Zijlstra et al (US PGPub 2010/0075413 A1).
Castino teaches as above, and further teaches that a benefit of the process is the continuous removal of product from the broth, because the presence of product in the broth may have an inhibitory effect on production; as such, continuous removal allows for longer production life [Col. 8 line 67-Col. 9 line 8].  Castino at least suggests various types  of CPAS production including interferons as well as antibodies [Col. 9 lines 26-33].  As such, in view of Castino, optimizing the concentration of fine particles and/or antibodies in the production broth i.e. to ensure that they are as low as possible, because they are continuously removed, would have been obvious to one of ordinary skill in the art, so as to ensure the cells are able to produce at a high level during their lifetime.
Castino is silent to cell culture concentrations of at least 2x107 cells/mL.  However, Zijlstra teaches cell culture processes [Abs] including production of antibodies or other biological substances, and teaches that in order to maintain high viability and also very high productivity, the process may undergo filtration to separate e.g. cells from product once cell concentration in the production broth has reached high concentrations, e.g. 30x106 (3x107) cells/mL, or even up to 200x106 (20x107 or 2x108) cells/mL [0041].
 	It would have been obvious to one of ordinary skill in the art to increase the concentration of cells in the production broth before separating as suggested by Castino to gain the benefit of providing higher productivity, allowing production of CPAS or the like in an economically feasible manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777